Citation Nr: 0727808	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability of the 
right and left hands. 

2.  Entitlement to service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1966 until February 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Upon review of the claims folder, it is determined that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, it appears that 
there are service medical records that remain outstanding.  
As the veteran's representative indicated at the June 2007 
hearing before the undersigned, the veteran claims to have 
received treatment for his hip injury at the Army Hospital at 
Camp Casey.  An earlier August 2005 communication from the 
veteran noted that he was hospitalized while at Camp Casey in 
December 1966.  However, a review of the available service 
records does not show any records from Camp Casey.  The Board 
notes that hospitalization records are sometimes stored 
separately from the rest of a serviceman's medical treatment 
records.  Therefore, efforts should be made to obtain those 
records.

Further regarding the duty to assist, the veteran indicated 
at his June 2007 hearing that he was receiving disability 
compensation from the Social Security Administration (SSA).  
He specified that this was in connection with the problems 
with his hands.  No documents associated with an SSA 
disability determination are of record.  Accordingly, an 
attempt should be made to procure those documents.  

Also at the June 2007 hearing, the veteran stated that he had 
received treatment for his bilateral hand disability between 
1969 and 1970 from Dr. Cohen in Osceola, Arkansas.  He also 
indicated later treatment in approximately 1975 or 1976 by 
that same physician.  Although the veteran stated that he 
would try to obtain those records, they have not been 
submitted.  Accordingly, he should be sent correspondence 
asking him to provide any relevant evidence in his possession 
or to furnish contact information so that VA can attempt to 
acquire such private records on his behalf.  The 
correspondence should be accompanied by all appropriate 
authorization forms for the veteran to complete.  

Accordingly, the case is REMANDED for the following action:

1.  Request any records of treatment at 
the Army Hospital at Camp Casey between 
December 1966 and March 1967, to include 
a search for any records which may have 
been stored separately from the veteran's 
other service medical records.  Any 
negative search result should be 
indicated in the claims folder.

2.  Contact the Social Security 
Administration and request any documents 
associated with a disability 
determination relating to the veteran.  
If necessary, first contact the veteran 
to determine the approximate date of the 
SSA award.  

3.  Send a letter to the veteran advising 
him of the need to submit any relevant 
evidence in his possession that is not 
already a part of the record.  Further 
request that he identify all private 
treatment providers who he believes may 
have records pertinent to his claims, to 
include information regarding Dr. Cohen.  
He should furnish sufficient contact 
information and properly authorize the 
release of such records by completing a 
VA Form 21-4142 which should accompany 
the notice letter.  In the event that the 
veteran does authorize VA to obtain 
records on his behalf, he must be 
notified of any unsuccessful search 
attempts.  

4.  If additional evidence is received, 
as a result of the above actions or 
otherwise, then readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



